Case 3:18-cv-02542-JSC Document 131-1 Filed 03/09/20 Page 1 of 5




            EXHIBIT A
                     Case 3:18-cv-02542-JSC Document 131-1 Filed 03/09/20 Page 2 of 5


            1    RACHEL S. BRASS, SBN 219301
                   rbrass@gibsondunn.com
            2    GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            4    Facsimile:    415.393.8306
            5    CATHERINE A. CONWAY, SBN 98366
                   cconway@gibsondunn.com
            6    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            7    RONALD GOMEZ, SBN 295274
                    rgomez@gibsondunn.com
            8    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            9    Los Angeles, CA 90071-3197
                 Telephone:    213.229.7000
           10    Facsimile:    213.229.7520
           11    AMANDA C. MACHIN, admitted pro hac vice
                   amachin@gibsondunn.com
           12    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue N.W.
           13    Washington, D.C. 20036-5306
                 Telephone:   202.955.8500
           14    Facsimile:   202.467.0539
           15    Attorneys for Defendant
           16                                  UNITED STATES DISTRICT COURT
           17                               NORTHERN DISTRICT OF CALIFORNIA
           18                                       SAN FRANCISCO DIVISION
           19    SHERRY WILLIAM and JOSHUA ASHLEY              CASE NO. 3:18-cv-02542-JSC
                 KLAYMAN, on behalf of themselves and all
           20    others similarly situated,                    ATTACHMENT A TO SUBPOENA TO
                                                               PRODUCE DOCUMENTS, INFORMATION,
           21                                                  OR OBJECTS OR TO PERMIT
                                      Plaintiffs,              INSPECTION OF PREMISES IN A
           22                                                  CIVIL ACTION TO FRESHFIELDS
                        v.                                     BRUCKHAUS DERINGER LLP
           23
                 MORRISON & FOERSTER LLP,                      Judge:        Hon. Jacqueline Scott Corley
           24
                                      Defendant.               Action Filed: April 30, 2018
           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP
                      ATTACHMENT A TO SUBPOENA TO FRESHFIELDS BRUCKHAUS DERINGER LLP TO PRODUCE
                                             DOCUMENTS OR INFORMATION
                      Case 3:18-cv-02542-JSC Document 131-1 Filed 03/09/20 Page 3 of 5


            1                                               DEFINITIONS
            2            Unless a contrary meaning appears in context, the following definitions apply:
            3            1.      “DEFENDANT” means Morrison & Foerster LLP.
            4            2.      “PLAINTIFF” means Sherry William.
            5            3.      “YOU” and “YOUR” mean the entity responding to this subpoena and its partners,
            6    employees, officers, directors, agents, attorneys, affiliates, subsidiaries, joint ventures, successors,
            7    predecessors, or any person acting on behalf of the entity.
            8            4.      “DOCUMENT” and “DOCUMENTS” mean all documents, writings, electronically
            9    stored information, or things within the scope of Rule 34 of the Federal Rules of Civil Procedure,
           10    including notes, correspondence, messages, minutes, memoranda, reports, communications, letters,
           11    photographs, images, models, telegrams, microfilm, data, data compilations, calendars, appointment
           12    books, diaries, drafts (whether used or not), electronic media, facsimiles, text files, charts, maps, web
           13    postings, web pages, ledgers, sound or image recordings, computer discs, computer printouts,
           14    electronic mail, or any other form of “writing” as defined in Rule 1001 of the Federal Rules of
           15    Evidence. The words “DOCUMENT” and “DOCUMENTS” further include all copies where the copy
           16    is not identical to the original.
           17            5.      “COMMUNICATIONS” means every manner of written, recorded, or transcribed
           18    transmission or communication, including letters, reports, notes, telegrams, telex, facsimiles,
           19    voicemails, web postings, text messages, electronic mail, social media, and any other written
           20    memorandum of oral communications.
           21            6.      Except as specifically provided, words imparting the singular shall include the plural
           22    and vice versa, and words imparting the present tense shall include the past and future tenses and vice
           23    versa, as necessary to make the request inclusive rather than exclusive; the words “ALL,” “ANY,”
           24    “EACH,” “AND,” and “OR” shall be construed conjunctively or disjunctively as necessary to make
           25    the Requests inclusive rather than exclusive; and the word “including” means “including without
           26    limitation.”
           27            7.      “RELATING TO” means directly or indirectly mentioning, describing, pertaining to,
           28    concerning, embodying, constituting, supporting, corroborating, proving, evidencing, showing,
                                                               2
Gibson, Dunn &         ATTACHMENT A TO SUBPOENA TO FRESHFIELDS BRUCKHAUS DERINGER LLP TO PRODUCE
Crutcher LLP                                  DOCUMENTS OR INFORMATION
                      Case 3:18-cv-02542-JSC Document 131-1 Filed 03/09/20 Page 4 of 5


            1    refuting, disputing, rebutting, contradicting, controverting, being connected with, or reflecting upon
            2    the subject matter of the specific Request.
            3                                               INSTRUCTIONS
            4           1.      YOU shall produce ALL DOCUMENTS in YOUR possession, custody, or control that
            5    are described in the Requests set forth below. Such DOCUMENTS shall be produced in the manner
            6    maintained by YOU in the ordinary course of business.
            7           2.      DOCUMENTS attached to each other should not be separated.
            8           3.      DOCUMENTS that are stored electronically or in machine-readable form should be
            9    produced in electronic form with sufficient information to allow counsel to readily access or read such
           10    data or DOCUMENTS.
           11           4.      In accordance with Rule 45(e)(2) of the Federal Rules of Civil Procedure, if any
           12    DOCUMENT responsive to these Requests is withheld based upon a claim that it is privileged or
           13    subject to protection as trial-preparation material, state separately for each such DOCUMENT, in
           14    addition to any other information requested: (a) the nature of the privilege or protection claimed; (b)
           15    the DOCUMENT’s date; (c) its author; (d) its address, if any; (e) the title or position of its author; (f)
           16    the type of DOCUMENT (e.g., affidavit, declaration, etc.); (g) its title and general subject matter
           17    (without revealing the information as to which privilege or protection is claimed); and (h) with
           18    sufficient specificity to permit the parties and the Court to make a full determination as to whether the
           19    claim of privilege or protection is valid, the factual basis on which you claim such privilege.
           20           5.      These Requests are continuing. They require that YOU promptly supplement YOUR
           21    response and produce any responsive DOCUMENTS later discovered up to the day of trial.
           22                                          DOCUMENT REQUESTS
           23           1.      PLAINTIFF’s personnel file or Human Resources file, including but not limited to ANY
           24    and ALL performance evaluations, disciplinary records, and ANY and ALL COMMUNICATIONS
           25    RELATING TO PLAINTIFF’s job performance that are centrally maintained by YOU (including by
           26    any specific department or by PLAINTIFF’s supervisor(s)).
           27           2.      ANY and ALL DOCUMENTS and COMMUNICATIONS regarding YOUR decision
           28    to classify or categorize PLAINTIFF as Class of 2011 instead of 2010.
                                                                  3
Gibson, Dunn &        ATTACHMENT A TO SUBPOENA TO FRESHFIELDS BRUCKHAUS DERINGER LLP TO PRODUCE
Crutcher LLP                                 DOCUMENTS OR INFORMATION
                    Case 3:18-cv-02542-JSC Document 131-1 Filed 03/09/20 Page 5 of 5


            1         3.    A declaration from the custodian of records authenticating ANY and ALL
            2    DOCUMENTS produced by YOU.
            3

            4

            5

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
                                                        4
Gibson, Dunn &       ATTACHMENT A TO SUBPOENA TO FRESHFIELDS BRUCKHAUS DERINGER LLP TO PRODUCE
Crutcher LLP                                DOCUMENTS OR INFORMATION
